Title: October 1781
From: Washington, George
To: 




6th. Before Morning the Trenches were in such forwardness as to cover the Men from the enemys fire. The work was executed with so much secresy & dispatch that the enemy were, I believe, totally ignorant of our labor till the light of the Morning discovered it to them. Our loss on this occasion was extremely inconsiderable, not more than one Officer (french) & about 20 Men killed & Wounded—the Officer & 15 of which were on our left from the Corps of the Marqs. de St. Simond, who was betrayed by a deserter from the Huzzars that went in & gave notice of his approaching his parrallel.


   
   The trenches were opened between 500 and 600 yards from the British works, and the first parallel, supported by four redoubts (two on American ground, two on French), ran from the center of the enemy’s works to the York River (TILGHMAN [3]Memoir of Lieut. Col. Tench Tilghman, Secretary and Aid to Washington, together with an Appendix, containing Revolutionary Journals and Letters, Hitherto Unpublished. 1876. Reprint. New York, 1971., 104). On the night of 6 Oct. the British concentrated their fire on a trench opened on the French left and on the redoubts on Pigeon Hill and the Hampton road and apparently were unaware of the work continuing on the first parallel during the night (CROMOT DU BOURG[Marie François Joseph Maxime, Baron Cromot du Bourg]. “Diary of a French Officer, 1781.” Magazine of American History with Notes and Queries 4 (1880): 205–14, 293–308, 376–85, 441–52; 7 (1881): 283–95., 283).



   
   Claude Anne Rouvroy, marquis de Saint Simon Montbleru (1743–1819), was in command of the 3,000 troops which de Grasse had transported from

the West Indies. On the night of 6 Oct. he launched a diversionary attack against the British defenses on lower Yorktown Creek.


 


7th. & 8th. Was employed in compleating our Parallel—finishing the redoubts in them and establishing Batteries.
 


9th. About 3 o’clock P.M. the French opened a battery on our extreme left, of 4 Sixteen pounders, and Six Morters & Hawitzers and at 5 oclock an American battery of Six 18s & 24s; four Morters & 2 Hawitzers, began to play from the extremity of our right—both with good effect as they compelled the Enemy to withdraw from their ambrazures the Pieces which had previously kept up a constant firing.


   
   According to Dr. James Thacher, “his Excellency General Washington put the match to the first gun, and a furious discharge of cannon and mortars immediately followed, and Earl Cornwallis has received his first salutation” (THACHERJames Thacher. Military Journal of the American Revolution, From the commencement to the disbanding of the American Army; Comprising a detailed account of the principal events and Battles of the Revolution, with their exact dates, And a Biographical Sketch of the most Prominent Generals. Hartford, 1862., 283).


 


10th. The French opened two batteries on the left of our front parallel—one of 6 twenty four pounders, & 2 Sixteens with 6 Morters & Hawitzers—the other of 4 Sixteen pounders and the Americans two Batteries between those last mentioned & the one on our extreme right the left of which containing 4 Eighteen pounders—the other two Mortars.
The whole of the batteries kept an incessant fire—the Cannon at the Ambrazures of the enemy, with a view to destroy them—the Shells into the Enemy’s Works, where by the information of deserters they did much execution.
The French battery on the left, by red hot shot, set fire to (in the course of the Night) the Charon frigate & 3 large Transports which were entirely consumed.
 


11th. The French opened two other batteries on the left of the parallel, each consisting of 3 Twenty four pounders. These were also employed in demolishing the Ambrazures of the enemys Works & advancd Redoubts.
Two Gentlemen—a Major Granchien & Captn. D’Avilion being sent by Admiral de Grasse to reconnoiter the Enemys Water defences, & state of the River at and near York, seemed favourably disposed to adopt the measure which had been strongly urged of bringing Ships above the Town & made representations accordingly to the Count de Grasse.


   
   Guillaume Jacques Constant de Liberge de Granchain (1744–1805) had served as major général de l’escadre in the fleet, under the command

of Admiral de Ternay, which brought Rochambeau to America. While at Newport he had been influential in planning French strategy. The other officer, a M. de la Villeon (see GW to de Grasse, 11 Oct. 1781, DLC:GW), is listed as a lieutenant de vaisseau on board de Grasse’s flagship, the Ville de Paris (COMBATTANTS FRANÇAISHenri Mérou. Les combattants français de la guerre américaine, 1778–1783. Paris, 1903., 109).


 


12th. Began our second parallel within abt. 300 yards (& in some places less) of the enemys lines and got it so well advanced in the course of the Night as to cover the Men before morning. This business was conducted with the same secresy as the former & undertaken so much sooner than the enemy expected (we should commence a second parallel) that they did not by their conduct, & mode of firing, appear to have had any suspicion of our Working parties till day light discovered them to their Picquets; nor did they much annoy the Trenches in the course of this day (the Parallel being opened last Night from the ravene in front, and on the right flank of the Enemy till it came near to the intersection of the line of fire from the American 4 Gun Battery to the enemy’s advanced redoubts on their left. The french Batteries fired over the second parallel.


   
   The second parallel was opened “1152 feet from the main fortifications” (CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 147). It was soon apparent that the guns in two advanced British redoubts on the left would have to be silenced before work on the parallel could proceed effectively. The distance from the first parallel to the redoubts (some 650 yards) was too great to allow a frontal assault, and the suggestion of the engineers to reduce the distance by terminating “the right by a shoulder (épaulement) projection one hundred and twenty yards distant from one of their redoubts” was followed (CROMOT DU BOURG[Marie François Joseph Maxime, Baron Cromot du Bourg]. “Diary of a French Officer, 1781.” Magazine of American History with Notes and Queries 4 (1880): 205–14, 293–308, 376–85, 441–52; 7 (1881): 283–95., 451–52).


 


13th. The fire of the enemy this Night became brisk—both from their Cannon and royals and more injurious to us than it had been; several Men being killed, and many wounded in the Trenches, but the works were not in the smallest degree retarded by it. Our Batteries were begun in the course of the Night and a good deal advanced.


   
   A royal was a small mortar carrying a shell with a diameter of 5·5 inches.


 


14th. The day was spent in compleating our parallel, and maturing the Batteries of the second parallel. The old batteries were principally directed against the abattis & salient angles of the enemys advanced redoubts on their extreme right & left to prepare them for the intended assault for which the necessary dispositions were made for attacking the two on the left and,
At half after Six in the Evening both were carried—that on

their left (on the Bank of the river) by the Americans and the other by the French Troops. The Baron Viominel commanded the left attack & the Marqs. de la fayette the right on which the light Infantry were employed.
In the left redoubt (assaulted by the Americans) there were abt. 45 men under the command of a Major Campbell;  of which the Major a Captn. & Ensign, with 17 Men were made Prisoners—But few were killed on the part of the Enemy & the remainder of the Garrison escaped. The right Redoubt attacked by the French, consisted of abt. 120 Men, commanded by a Lieutenant Colo.—of these 18 were killed, & 42 taken Prisoners—among the Prisoners were a Captain and two Lieutenants. The bravery exhibited by the attacking Troops was emulous and praiseworthy—few cases have exhibited stronger proofs of Intripidity coolness and firmness than were shown upon this occasion. The following is our loss in these attacks and since the Investiture of York.


American

Periods
Killed
Wounded



From the Investe. to openg. 1st. parall.
Colo.
Lt. Colo.
Maj.
Captn.
C. Lieu
Lieut.
Sergt.
R & F
Colo.
Lt. Colo.
Majr.
Captn.
C. Lt.
Lieut.
Sergt.
R & F
Total



1





1
4







8
14


To the opening of the 2d. parl.







2







6
8


To the Storm on the 14th.



1



6



1



14
22


At the Storm







8

2
1
2
1
1
1
28
44


Total
1


1


1
20

2
1
3
1
1
1
56
88


The loss of the French from the Investiture to the Assault of the Redoubts Inclusive, is as follows—viz.—


Officers—
killed
2




Wounded
7






9


Soldiers
Killed
50




Wounded . . . . . .
127






177



Total . . .
. . .
186



   

   
   Antoine Charles du Houx, baron de Vioménil (1728–1792), was at this time Rochambeau’s second-in-command in America. Ever since the épaulement had been started on 12 Oct., American and French guns had been pounding at the advanced British redoubts. By the evening of the 14th the engineers reported that the two British works had been sufficiently damaged by the shelling to make an assault practicable. It was decided that the redoubt on the extreme left would be attacked by American light infantry under the command of the marquis de Lafayette and the other by French grenadiers and chasseurs under Vioménil. In the midst of preparations for the attack, GW was forced to settle a squabble between Lafayette’s two ranking subordinates, Alexander Hamilton and the chevalier de Gimat, as to which was to command the attack on the extreme left redoubt. GW decided in Hamilton’s favor on grounds of seniority. Hamilton’s subordinates in the attack were Maj. Nicholas Fish and Lt. Col. John Laurens; Guillaume, comte de Deux-Ponts, and baron d’Estrade were over the French assault force. Diversionary fire was ordered from Gloucester and from Saint Simon’s troops on the left flank. For descriptions of the attack, see FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 5:36872; CARRINGTONHenry B. Carrington. Battles of the American Revolution, 1775–1781, including Battle Maps and Charts of the American Revolution. 1877 and 1881. Reprint. New York, 1968., 638–39; Hamilton to Lafayette, 15 Oct. 1781, DLC:GW; DEUX-PONTSSamuel Abbott Green, ed. My Campaigns in America: A Journal Kept by Count William de Deux-Ponts, 1780–81. Boston, 1868., 142–48.



   
   Maj. James Campbell was an officer in the 71st Regiment.


 



15th. Busily employed in getting the Batteries of the Second parallel compleated, and fixing on New ones contiguous to the Redoubts which were taken last Night. Placed two Hawitzers in each of the Captured Redoubts wch. were opened upon the enemy about 5 oclock in the Afternoon.
 


16th. About four O’clock this Morning the enemy made a Sortee upon our Second parallel and spiked four French pieces of Artillery & two of ours—but the guards of the Trenches advancing quickly upon them they retreated precipitately. The Sally being made upon that part of the parallel which was guarded by the French Troops they lost an officer & 12 Men killed and 1 Officer taken prisoner. The American loss was one Sergeant of Artillery (in the American battery) Wounded. The Enemy, it is said, left 10 dead and lost 3 Prisoners.
About 4 Oclock this afternoon the French opened two Batteries of 2. 24s. & four 16s. each. 3 pieces from the American grand battery were also opened—the others not being ready.


   
   The British sortie, about 4:00 A.M., against the second parallel was led by Lt. Col. Robert Abercromby with 350 men of the light infantry and Guards (see TUCKEREdward M. Riley. “St. George Tucker Journal of the Siege of Yorktown, 1781.” William and Mary Quarterly, 3d ser., 5 (1948): 375–95., 390; WICKWIREFranklin and Mary Wickwire. Cornwallis: The American Adventure. Boston, 1970., 382–83). Although the British attackers succeeded in spiking the guns in two allied batteries, the spikes were quickly removed by the defenders (Cornwallis to Clinton, 20 Oct. 1781, CLINTONWilliam B. Willcox, ed. The American Rebellion: Sir Henry Clinton’s Narrative of His Campaigns, 1775–1782, with an Appendix of Original Documents. New Haven, 1954., 583–87). On the 16th, after the failure of Abercromby’s sortie had become apparent, Cornwallis made a last desperate attempt to escape the siege. He planned an attack on Choisy on Gloucester, hoping to break through his lines and march his troops north. Tarleton, already entrenched on Gloucester, sent 16 large boats across the river to ferry the British forces to Gloucester, since Cornwallis “hoped to pass the infantry during the night, abandoning our baggage and leaving a detachment to capitulate for the townspeople and for the sick and wounded, on which subject a letter was ready to be delivered to General Washington.” At this point a violent storm broke, driving the boats down the river. When the American batteries opened fire at daybreak, a substantial portion of Cornwallis’s troops were marooned at Gloucester; he was not able to get them back across the river until just before noon (Cornwallis to Clinton, 20 Oct. 1781, CLINTONWilliam B. Willcox, ed. The American Rebellion: Sir Henry Clinton’s Narrative of His Campaigns, 1775–1782, with an Appendix of Original Documents. New Haven, 1954., 583–87).


 


17th. The French opened another Battery of four 24s. & two 16s. and a Morter Battery of 10 Morters and two Hawitzers. The American grand Battery consisting of 12 twenty fours and Eighteen prs.—4 Morters and two Hawitzers.
About ten Oclock the Enemy beat a parley and Lord Cornwallis proposed a cessation of Hostilities for 24 hours, that Commissioners might meet at the house of a Mr. Moore (in the rear of our first parallel) to settle terms for the surrender of the Posts

of York and Gloucester. To this he was answered, that a desire to spare the further effusion of Blood would readily incline me to treat of the surrender of the above Posts but previous to the meeting of Commissioners I wished to have his proposals in writing and for this purpose would grant a cessation of hostilities two hours—Within which time he sent out A letter with such proposals (tho’ some of them were inadmissable) as led me to believe that there would be no great difficulty in fixing the terms. Accordingly hostilities were suspended for the Night & I proposed my own terms to which if he agreed Commissioners were to meet to digest them into form.


   
   Cornwallis’s letter, 17 Oct. 1781, is in DLC:GW.


   
   GW is referring to the Moore House, 1½ miles below Yorktown on Temple Farm. At this time the house was owned by Augustine Moore (d. 1788), a leading York County landowner. See also LOSSINGBenson J. Lossing. The Pictorial Field-Book of the Revolution; or, Illustrations, by Pen and Pencil, of the History, Biography, Scenery, Relics, and Traditions of the War for Independence. 2 vols. New York, 1851–52., 2:530.



   
   Cornwallis’s letter, 17 Oct. 1781, is in DLC:GW. In his reply, GW agreed that the garrisons of Yorktown and Gloucester should be considered prisoners of war but Cornwallis’s suggestion that the British and German troops should be returned to Europe was clearly inadmissible; instead the troops would be marched to whatever section of the country was best prepared to receive them. British shipping in the area was to be delivered to an officer of the navy and all British armament except officers’ small arms was to be surrendered (GW to Cornwallis, 18 Oct. 1781, P.R.O. 30/11/74, ff. 124–25). Cornwallis’s reply to GW, 18 Oct. 1781, agreeing to most of the proposed terms is in DNA:PCC, Item 152.


 


18th. The Commissioners met accordingly; but the business was so procrastinated by those on their side (a Colo. Dundas & a Majr. Ross) that Colo. Laurens & the Viscount De Noailles who were appointed on our part could do no more than make the rough draft of the Articles which were to be submitted for Lord Cornwallis’s consideration.


   
   The British commissioners were Lt. Col. Thomas Dundas of the 80th Regiment of Foot (Royal Edinburgh Volunteers) and Maj. Alexander Ross, Cornwallis’s aide-de-camp. The American commissioners were Lt. Col. John Laurens and the vicomte de Noailles, mestre de camp en second of the Soissonnais Regiment and brother-in-law of Lafayette. The discussions dragged on through the day, and in late evening the commissioners reported that negotiations had been so protracted that an extension of the truce until 9:00 the next morning had been necessary.


 


19th. In the Morning early I had them copied and sent word to Lord Cornwallis that I expected to have them signed at 11 Oclock and that the Garrison would March out at two O’clock—both of which were accordingly done. Two redoubts on the Enemys

   

left being possessed (the one by a detachment of French Grenadiers, & the other by American Infantry) with orders to prevent all intercourse between the army & Country and the Town—while Officers in the several departments were employed in taking acct. of the public Stores &ca.


   
   The final articles of capitulation, signed 19 Oct. by GW, Rochambeau, and Barras (signing for himself and de Grasse) for the allies and Cornwallis and Thomas Symonds for the British, contained customary conditions of honorable surrender. In addition, British officers were permitted to return to Europe or to any British-held American port on parole. Land troops were to be considered prisoners of the United States; naval prisoners would be in the custody of the French. British soldiers were “to be kept in Virginia, Maryland or Pennsylvania, and as much by Regiments as possible, and supplied with the same Rations of provisions as are allowed to Soldiers in the service of America.” The sloop of war Bonetta was to be left at the disposal of Cornwallis to carry dispatches to Clinton “and such Soldiers as he may think proper to send to New York to be permitted to sail without examination” (P.R.O. 30/11/74, ff. 128–33). As GW probably surmised, the soldiers sent to New York aboard the Bonetta were principally deserters from the American army who had joined the British (see mackenzie, 2:685). The text of the capitulation is conveniently printed in WASHINGTON AND DE GRASSEInstitut Français de Washington. Correspondence of General Washington and Comte de Grasse, 1781, August 17–November 4. Washington, D.C., 1931., 104–11.


   
   On this day GW wrote to Congress announcing the British surrender and enclosing his correspondence with Cornwallis and commissioned his aide Lt. Col. Tench Tilghman to carry the victory dispatch to Congress (DNA:PCC, Item 152).


   
   At 2:00 P.M. French and American troops began to move into British positions at the east end of the town. With American troops lined up on the right and French on the left, the British began their march through the lines, “their Drums in Front beating a slow March. Their Colours furl’d and Cased . . . General Lincoln with his Aids conducted them—Having passed thro’ our whole Army they grounded their Arms & march’d back again thro’ the Army a second Time into the Town—The sight was too pleasing to an American to admit of Description” (TUCKEREdward M. Riley. “St. George Tucker Journal of the Siege of Yorktown, 1781.” William and Mary Quarterly, 3d ser., 5 (1948): 375–95., 392–93). French army officer baron von Closen noted that in passing through the lines the British showed “the greatest scorn for the Americans, who, to tell the truth, were eclipsed by our army in splendor of appearance and dress, for most of these unfortunate persons were clad in small jackets of white cloth, dirty and ragged, and a number of them were almost barefoot” (CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 153). Cornwallis, claiming illness, did not accompany his troops, and the surrender was carried out by Brig. Gen. Charles O’Hara, who had accompanied Cornwallis through the Carolina campaign. The British officer’s sword was accepted by Maj. Gen. Benjamin Lincoln.


   
   Descriptions of the Yorktown surrender ceremonies are legion. For details, see Clermont-Crèvecoeur in RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 1:61; DUMASMathieu Dumas. Memoirs of His Own Time; including the Revolution, the Empire, and the Restoration. 2 vols. Philadelphia, 1839., 1:52–53; BUTLER“General Richard Butler’s Journal of the Siege of Yorktown.” Historical Magazine, and Notes and Queries concerning the Antiquities, History, and Biography of America 8 (1864): 102–12., 111; THACHERJames Thacher. Military Journal of the American Revolution, From the commencement to the disbanding of the American Army; Comprising a detailed account of the principal events and Battles of the Revolution, with their exact dates, And a Biographical Sketch of the most Prominent Generals. Hartford, 1862., 288–90; LEE [4]Henry Lee. Memoirs of the War in the Southern Department of the United States. New ed. New York, 1869., 512–13. See also FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 5:378–93; JOHNSTON [3]Henry P. Johnston. The Yorktown Campaign and the Surrender of Cornwallis, 1781. 1881. Reprint. New York, 1971., 151–61. For O’Hara’s attempt, probably unintentional, to present his sword to Rochambeau instead of GW, see DUMASMathieu Dumas. Memoirs of His Own Time; including the Revolution, the Empire, and the Restoration. 2 vols. Philadelphia, 1839., 52–53; ROCHAMBEAUJean-Baptiste-Donatien de Vimeur, comte de Rochambeau.  Mémoires, Militaires, Historiques, et Politiques. 2 vols. Paris, 1809., 1:295. The tradition that the British band played “The World Turned Upside Down” is discussed in FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 5:388 n.47.


   
   
   
   On the evening of the 19th Cornwallis was invited to dine at Headquarters “but excuses himself on account of health. Keeps his Quarters.” O’Hara came in his place “very social and easy” (TRUMBULL [1]“Minutes of Occurrences respecting the Siege and Capture of York in Virginia, extracted from the Journal of Colonel Jonathan Trumbull, Secretary to the General, 1781.” Proceedings of the Massachusetts Historical Society 14 (1875-76): 331–38., 337).


 


20th. Winchester & Fort Frederick in Maryland, being the places destined for the reception of the Prisoners they were to have commenced their March accordingly this day, but were prevented by the Commissary of Prisoners not having compleated his Accounts of them & taken the Paroles of the Officers.


   
   On 20 Oct., GW was informed by the marquis de Choisy that the surrender of Gloucester by Tarleton was progressing smoothly (DLC:GW).


   
   Estimates of prisoners taken at Yorktown vary slightly. A “General Return of Officers and Privates taken Prisoner, 19 Oct. 1781” (DNA: RG 93, Manuscript File no. 31604), made by Thomas Durie, deputy commissary of prisoners, lists the number as 7,171, not counting naval prisoners. Another return by Durie is in DNA:PCC, Item 152, enclosed in GW to Congress, 27 Oct. 1781. An unsigned “List of Prisoners taken at York & Gloucester” in DLC: Breckinridge Family Papers gives the number of prisoners as 6,935, with 2,000 seamen turned over to de Grasse, and 80 “followers of the army.” A “Return of Prisoners Taken at the Surrender of the British Garrison of York and Gloucester in Virginia Octob. 19th 1781 exclusive of Marine Prisoners and of Officers and Soldiers Taken during the Siege” (DNA: RG 93, Manuscript File no. 31603) gives a total of 7,050. See also BOATNER [1]Mark Mayo Boatner III. Encyclopedia of the American Revolution. New York, 1966., 1248–49; FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 5:513–16.


 


21st. The prisoners began their March & set out for the Fleet to pay my respects, & offer my thanks to the Admiral for his important Services and to see if he could not be induced to further co-operations before his final departure from this Coast. Despairing from the purport of my former conferences with him, & the tenor of all his letters, of obtaining more than a Convoy, I contented myself with representing the import, consequences and certain prospect of an attempt upon Charles town and requesting if his orders or other Engagements would not allow him to attend to that great object, that he would nevertheless transport a detachment of Troops to, & cover their debarkation at Wilmington that by reducing the enemy’s post there we might give peace to another State with the Troops that would afterwards join the Southern army under the Command of Majr. Genl. Greene.
Having promised the Command of the detachment destined for the Enterprize against Wilmington to the Marqs. de la Fayette in case he could engage the Admiral to convey it & secure the debarkation I left him on Board the Ville de Paris to try the force of his influence to obtain these.

   


   
   GW’s plan was presented in a letter to de Grasse, 20 Oct. 1781 (DLC:GW). De Grasse’s reply, 23 Oct., agreeing in principle to the attack on Wilmington, is in DLC:GW. On further reflection, de Grasse decided that it would be impossible for him to transport American troops, supplies, and ammunition for the Wilmington expedition and still be certain of keeping his other engagements, although he was still willing to provide a convoy (de Grasse to Lafayette, 26 Oct. 1781, DNA:PCC, Item 152). For the circumstances of de Grasse’s refusal, see also WASHINGTON AND DE GRASSEInstitut Français de Washington. Correspondence of General Washington and Comte de Grasse, 1781, August 17–November 4. Washington, D.C., 1931., 128–40.


 


23d. The Marqs. returned with assurances from the Admiral, that he would countenance, & protect with his fleet, the Expedition against Wilmington. Preparations were immediately [begun] for Embarking Wayne’s & Gists Brigades with a sufficiency of Artillery, Stores, & provisions for this purpose.


   
   Mordecai Gist (1743–1792) served as brigadier general in the Maryland Line, 9 Jan. 1779 to 3 Nov. 1783.


 


24th. Received advice, by Express from General Forman, of the British Fleet in the Harbour of New York consisting of 26 Sail of the line, some 50s. & 44s.—Many frigates—fire Ships & Transports mounting in the whole to 99 Sail had passed the Narrows for the hook, & were as he supposd, upon the point of Sailing for Chesapeak. Notice was immediately communicated to the Count de grasse.
From this time to the 28th. was employed in collecting and taking an acct. of the different species of Stores which were much dispersed and in great disorder.
All the Vessels in public employ in the James River were ordered round for the purpose of receiving and transporting Stores &ca. to the Head of Elk.


   
   David Forman to GW, 17 Oct. 1781 (DLC:GW). In New York, Clinton and Graves, increasingly alarmed by Cornwallis’s reports from Yorktown, had since mid-October been in the midst of preparations to send a fleet to his relief. For the difficulties and delays surrounding these preparations, see WILLCOX [3]William B. Willcox. Portrait of a General: Sir Henry Clinton in the War of Independence. New York, 1964., 436–39; CLINTONWilliam B. Willcox, ed. The American Rebellion: Sir Henry Clinton’s Narrative of His Campaigns, 1775–1782, with an Appendix of Original Documents. New Haven, 1954., 338–46. Vessels of the British navy and transports carrying British troops began straggling out of New York on 17 Oct., but it was the 19th before the fleet was completely under way. By the 24th, when Graves had arrived at the Chesapeake, “he found Comte de Grasse’s superior fleet of thirty-three ships of the line and two fifty-gun ships at anchor in a position of defense. Since they were so stationed that he could not attack them without first running past a formidable land battery, he thought it foolhardy to stake everything” (BAURMEISTERCarl Leopold Baurmeister. Revolution in America: Confidential Letters and Journals, 1776–1784, of Adjutant General Major Baurmeister of the Hessian Forces. Translated and annotated by Bernhard A. Uhlendorf. New Brunswick, N.J., 1957., 475–76). The fleet was back in New York by 3 Nov. (MACKENZIE [2]Diary of Frederick Mackenzie Giving a Daily Narrative of His Military Service as an Officer of the Regiment of Royal Welch Fusiliers during the Years 1775–1781 in Massachusetts, Rhode Island and New York. 2 vols. Cambridge, Mass., 1930., 686).


 


28th. Began to Embark the Ordnance and Stores for the above purpose.

Received a Letter from the Count de Grasse, declining the Convoy he had engaged to give the detachment for Wilmington & assigning his reasons for it. This after a suspence & consequent delay of 6 or 7 days obliged me to prepare to March the Troops by Land under the command of M. Genl. St. Clair.
In the Evening of this day Intilligence was received from the Count de Grasse that the British fleet was off the Capes, & consisted of 36 Ships 25 of which were of the line & that he had hove out the Signal for all his People to come on board & prepare to Sail—but many of his Boats & hands being on Shore it could not be effected.


   
   See entry for 21 Oct. 1781. GW’s instructions to Maj. Gen. Arthur St. Clair (1736–1818), dated 29 Oct. 1781, are in the Ohio State Library.


 


29th. The British Fleet still appeared in the offing without the Capes, but the Wind being unfavourable, and other causes preventing, the French Fleet kept to their Moorings within. In the Evening of this day the former fleet disappeared, & Count de Grasse engaged to remain a few days in the Bay to cover the Water transport of our Stores & Troops up the Bay to the River Elk.
From this time to the 5th. of Novr. was employed in embarking the ordnance & Stores, & the Troops which were returning to the Northward—preparing the detachment for the Southward—providing Cloathing & Stores for the Army commanded by Majr. Genl. Greene—depositing a Magazine at Westham for the use of the Southern States and making other necessary arrangements previous to the division of the army and my return to the North river—also in marching off 467 Convalescents from the British Hospital under escort of Courtlandts York Regiment for Fredericksburg on their way to join their respective Regiments at Winchester & Fort Frederick in Maryland.
